DISMISS; and Opinion Filed February 27, 2014.




                                           S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-13-01663-CR

                          EX PARTE BRIAN CLONINGER, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                        On Appeal from the 292nd Judicial District Court
                                     Dallas County, Texas
                            Trial Court Cause No. WX13-90036-V

                               MEMORANDUM OPINION
                           Before Justices Lang-Miers, Myers, and Lewis
                                  Opinion by Justice Lang-Miers
          Appellant is charged by indictment with injury to a child resulting in serious bodily

injury.    See TEX. PENAL CODE ANN. § 22.04(a) (West 2011).             Bond was initially set at

$2,282,000. After a series of hearings, the trial court set appellant’s bond at $500,000 cash or

$2,500,000 surety. Appellant filed a pretrial “application for writ of habeas corpus” seeking bail

reduction, arguing the bail is excessive pursuant to Texas Code of Criminal Procedure article

17.151. After a hearing, the trial court ordered appellant’s bail would continue at $500,000.

This appeal followed.

          In two issues, appellant asserts the trial court abused its discretion by denying the bail

reduction because the amount set is excessive and oppressive in violation of the Texas Code of

Criminal Procedure and the United States and Texas Constitutions. On February 5, 2014, the
Texas Court of Criminal Appeals held there is no constitutional or statutory authority granting

the courts of appeals jurisdiction to review interlocutory appeals regarding excessive bail or the

denial of bail. Ragston v. State, No. PD-0824-13, 2014 WL 440964 (Tex. Crim. App. Feb. 5,

2014). Accordingly, we lack jurisdiction to consider appellant’s interlocutory appeal of the trial

court’s ruling on his pretrial motion for bail reduction. Id.

       We dismiss this appeal for want of jurisdiction.




                                                       /Elizabeth Lang-Miers/
                                                       ELIZABETH LANG-MIERS
                                                       JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)

131663F.U05




                                                 –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

EX PARTE BRIAN CLONINGER                            On Appeal from the 292nd Judicial District
                                                    Court, Dallas County, Texas
No. 05-13-01663-CR                                  Trial Court Cause No. WX13-90036-V.
                                                    Opinion delivered by Justice Lang-Miers.
                                                    Justices Myers and Lewis participating.

        Based on the Court’s opinion of this date, this appeal is DISMISSED for want of
jurisdiction.


Judgment entered this 27th day of February, 2014.




                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE




                                             –3–